IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                               )           No. 80898-2-I
                                                   )
                     Respondent,                   )           DIVISION ONE
                                                   )
             v.                                    )           UNPUBLISHED OPINION
                                                   )
THOMAS LYLE CLAYBROOK,                             )
                                                   )
                     Appellant.                    )
                                                   )

       ANDRUS, A.C.J. — Thomas Claybrook challenges his convictions for felony

harassment, unlawful imprisonment, and second degree assault arising out of the

brutal beating of his girlfriend, R.C. Claybrook, who represented himself at trial,

contends the trial court violated his right to be present when it removed him from

the courtroom during the direct examination of R.C. without first warning him that

his disruptive and disrespectful behavior could lead to his removal. Claybrook also

argues that convicting him of two counts of assault for what he contends was a

single course of conduct violates the constitutional prohibition against double

jeopardy.

       We conclude that the trial court erred by removing Claybrook from the

courtroom without first warning him that his disruptive behavior could result in his




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80898-2-I/2


removal but this error was harmless beyond a reasonable doubt. We further

conclude that there is no double jeopardy violation and thus affirm his convictions.

                                            FACTS

        R.C. met Claybrook in October of 2018 and the two were dating by January

2019. Claybrook often stayed with R.C. in her Shoreline apartment. After they

began dating, Claybrook became controlling, often going through R.C.’s phone to

monitor her contacts with friends and requiring her to end friendships with other

men.

        On February 24, 2019, R.C. resigned from her job and spent the day with

Claybrook. R.C. had discovered something disturbing about Claybrook’s past and

wanted to confront him about it. 1 Feeling upset, R.C. decided to have a few

alcoholic drinks with Claybrook to “help out with the tension.” When they arrived

at her apartment, R.C. confronted Claybrook about his past. Claybrook, who

wanted to have sex with R.C., became “more and more upset” when she refused

his sexual advances and insisted on discussing his past. They argued for 15 to 20

minutes before R.C. felt that “enough was enough” and told Claybrook to leave.

        R.C. testified that Claybrook then punched her in the head as she tried to

walk away, causing her to see stars and fall to the floor. Claybrook straddled R.C.

and threatened to kill her. Terrified, R.C. tried to appease Claybrook and offered

to “go lay back in bed” and give in to being intimate with him, but Claybrook stated

he did not trust her enough to let her up.



1
  R.C. had discovered that Claybrook had previously been convicted of child molestation. In order
to avoid undue prejudice to Claybrook, the prosecutor agreed to elicit only that R.C. had
“discovered something from his past that was upsetting to her.”

                                              -2-
No. 80898-2-I/3


       When he threatened her again, R.C. screamed for help, hoping someone

nearby might hear her. Claybrook put his hands around her neck and strangled

her until she blacked out. R.C. was unsure how long she was unconscious but

Claybrook was still sitting on her when she regained consciousness.

       R.C. told Claybrook she needed to use the bathroom, where she planned

to use her phone to call for help. Claybrook let her get up off the floor, but refused

to let R.C. close the door and insisted on watching her while she used the toilet.

       When Claybrook turned to lock the sliding door to the apartment, R.C. ran

to the kitchen in only her underwear and grabbed a small knife to defend herself.

She told Claybrook she wanted to leave and would stab him if he came near her.

Claybrook knocked the knife out of R.C.’s hand. R.C. attempted to escape out her

front door but Claybrook slammed the door shut before she could get out.

Claybrook locked the door and began beating R.C. with his fists. R.C. tried to alert

her neighbors by banging on the walls and shouting for help.            In response,

Claybrook dragged her into the bathroom by her hair and told her to stay there until

he left the apartment. She looked in the mirror and could see that one eye was

swollen shut, and there was blood everywhere.

       R.C. grabbed a small pair of scissors from the bathroom and again tried to

escape while Claybrook was packing up his belongings. With the scissors hidden

behind her back, R.C. pleaded with Claybrook to let her leave. When Claybrook

tried to shove her back into the bathroom, R.C. lunged at him with the scissors.

Claybrook wrestled the scissors from her and used them to stab R.C. in the back




                                        -3-
No. 80898-2-I/4


of her head, her back, and her left arm. Claybrook then shoved her back into the

bathroom and closed the door.

        R.C. again attempted to flee. She grabbed a decorative rock that she kept

on a nearby table and struck Claybrook in the head when he approached her.

Claybrook staggered backwards and R.C. ran for the door. Before R.C. could open

the door, Claybrook caught her and punched her again to prevent her from leaving.

While Claybrook was locking the door, R.C. picked up a metal luggage dolly and

tried unsuccessfully to hit him with it. Claybrook seized the dolly from her and beat

her with it, striking her multiple times in the head and torso until she was “seeing

stars” and having trouble with her vision.

        Claybrook continued packing his bags, and R.C. made a fourth attempt to

escape. When Claybrook again tried to intervene, she kicked him in the groin and

was finally able to escape. Once outside the apartment, R.C. began screaming

and knocking on neighbors’ doors.

        R.C.’s neighbor, Margaret Studley, testified that she called 911 after hearing

a loud "thump and then kind of a dragging sound," followed by a woman's voice

screaming. Studley thought the noises sounded "very violent" and that the woman

seemed to be "in real trouble."       As Studley went into the hallway to meet

responding deputies, R.C. burst out of her apartment exclaiming "he's killing me,

he's trying to kill me. . . ."

        Several King County Deputy Sheriffs responded to R.C.’s apartment within

approximately three minutes of the 911 call. Detective Edgar Pena and Deputy

Sean Nelson observed Claybrook jump down from R.C.’s low balcony and quickly



                                         -4-
No. 80898-2-I/5


walk away.    When they contacted Claybrook outside the apartment, he was

sweating profusely and his face, neck, hands, and clothes were covered in blood.

Suspecting Claybrook was involved in the incident, Detective Pena detained him.

       Meanwhile, Deputies Robert Knight and Sean Barber entered the

apartment building and found R.C. cowering in the hallway, dressed in only a T-

shirt and underwear. She was “screaming, crying, and just covered in blood and

had very obvious injuries.” She was “bleeding from pretty much every orifice of

her face,” which was “extremely swollen,” and she had “obvious strangulation

marks around her neck.” She also had a number of “small stab-type wounds.” She

was hysterical and extremely anxious, which made questioning her difficult, but

she was able to report that Claybrook had strangled and beaten her and stabbed

her with scissors. She repeatedly told officers and medical responders that she

was afraid that Claybrook was going to kill her.

       Deputies saw R.C.’s apartment was in total disarray. There were “items on

the floor, items broken, and things knocked over.” There was blood spattered on

the walls and floor, a pool of blood in the living room, and blood throughout the

bathroom. They also found a “fairly large” tuft of what looked like R.C.’s hair on

the ground.

       R.C. was transported to Northwest Hospital where her injuries, including

two nasal bone fractures and multiple lacerations to her face and hands, were

treated.

       The State charged Claybrook with two counts of second degree assault,

one count of felony harassment, and one count of unlawful imprisonment. All were



                                       -5-
No. 80898-2-I/6


charged as domestic violence offenses. One of the assault charges further alleged

that Claybrook had been armed with a deadly weapon when he hit R.C. with the

metal dolly and that this assault caused a level of injury substantially greater than

necessary to accomplish the crime.

       Claybrook represented himself at trial. Throughout the trial and pre-trial

hearings, Claybrook was unruly and disruptive. He frequently argued with the trial

court and interrupted the prosecutor’s examination of witnesses with non-legal

objections and inappropriate commentary on the testimony. His attempts to cross-

examine witnesses sometimes devolved into confused and tangential diatribes,

despite the court’s repeated admonitions that he needed to ask appropriate

questions.

       During the direct examination of R.C., Claybrook became extremely

disruptive. He repeatedly “objected” and interrupted R.C.’s answers with his own

testimony about the incident and began fake-coughing words like “bullshit” and

“extortion.” After Claybrook’s interruptions became so persistent that R.C. could

not focus enough to carry on with her testimony, the trial court excused the jury so

that it could address the issue with Claybrook. When the trial court reprimanded

Claybrook for his behavior and attempted to advise him on how to properly object,

Claybrook became antagonistic. The court responded

       THE COURT: You're going to be removed, and you can watch the
       rest—

       MR. CLAYBROOK: No, f[***], I object to that, too.

       THE COURT: —of the proceeding. You can watch the proceedings.

       MR. CLAYBROOK: She's f[***]ing lying.

                                        -6-
No. 80898-2-I/7



       THE COURT: And then I'll bring you back for cross-examination.

Claybrook became angry and shouted at the court that his objections were proper

and demanded to know what “playbook” the court was using. The trial court

reiterated

       THE COURT: You're going to be removed.

       MR. CLAYBROOK: No, I'm not.

       THE COURT: You can watch the remainder—

       MR. CLAYBROOK: I object. You said 3.5.

       THE COURT: —of the direct examination—

       MR. CLAYBROOK: F[***] no.

       THE COURT: —in a courtroom, but I am not going to—

       MR. CLAYBROOK: It says right here if you're lying, I can object.

       THE COURT: —listen and I'm not going to have her subjected to this
       type of behavior. . . . And we will set up the video cart. I'm doing this
       reluctantly because the witness is uncomfortable. She asked me to
       stop because she cannot focus. . . . We'll bring you back, but we're
       not going to continue like this.

The trial court had Claybrook escorted to a different room in the courthouse, in

which there was a remote video screen that allowed him to watch a live camera

feed of the courtroom proceedings. As Claybrook watched the remainder of R.C.’s

testimony, he attempted to shout at her and “curse[] her out,” unaware that his

microphone was muted. After the video technician informed him that no one in the

courtroom could hear him, he continued cursing at R.C. and eventually began

yelling at the officers present in the remote observation room.




                                         -7-
No. 80898-2-I/8


      The trial court permitted Claybrook to return to the courtroom to cross-

examine R.C. The trial court warned Claybrook that it would cut him off if he

argued with R.C. or used cross-examination as an opportunity to testify. Claybrook

cross-examined R.C. without incident.

      The jury convicted Claybrook on all charges, entered special verdicts finding

the crimes were domestic violence offenses and, for the assault in count 4, found

that Claybrook was armed with a deadly weapon and that R.C.’s injuries

substantially exceeded that necessary for the crime. The trial court imposed an

exceptional 119-month sentence based on these aggravating factors. Claybrook

appeals.

                                    ANALYSIS

A. Constitutional Right to be Present at Trial

      Claybrook first argues that his removal from the courtroom during R.C.’s

testimony violated his constitutional right to be present at trial. We agree but

conclude that this error was harmless beyond a reasonable doubt.

      Criminal defendants have a constitutional right to be present at trial. State

v. Davis, 195 Wn.2d 571, 578, 461 P.3d 1204 (2020); U.S. CONST. amend. VI;

WASH. CONST. art. I, § 22. But that right is not absolute. State v. Chapple, 145

Wn.2d 310, 318, 36 P.3d 1025 (2001).          A defendant’s persistent, disruptive

conduct can constitute a voluntary waiver of the right to be present in the

courtroom. State v. DeWeese, 117 Wn.2d 369, 381, 816 P.2d 1 (1991); Illinois v.

Allen, 397 U.S. 337, 343, 90. S. Ct. 1057, 25 L. Ed. 2d 353 (1970). This court

reviews de novo whether a defendant’s constitutional right to be present has been



                                        -8-
No. 80898-2-I/9


violated. State v. Irby, 170 Wn.2d 874, 880, 246 P.3d 796 (2011) (citing State v.

Strode, 167 Wn.2d 222, 225, 217 P.3d 310 (2009)).

       While the appropriate method for dealing with a disruptive defendant should

be left to the trial judge's discretion, Washington courts recognize basic guidelines

to assist trial courts in exercising their discretion. Chapple, 145 Wn.2d at 320.

First, the trial court must warn the defendant that his conduct may lead to removal.

Id. Second, the defendant's conduct must be severe enough to justify removal.

Id. Third, the trial court should employ the least severe alternative that will prevent

the defendant from disrupting the trial. Id. Fourth, the defendant must be allowed

to reclaim his right to be present upon assurances that his or her conduct will

improve. Id. These guidelines are intended to ensure that trial courts exercise

their discretion in a manner that affords defendants a fair trial while maintaining the

safety and decorum of the proceedings. Id.

       Claybrook argues, and the State concedes, that the trial court violated his

right to be present at trial when it removed him without first warning him that

continued disruptive behavior could result in removal. In this case, the trial court’s

first statement to Claybrook regarding his removal was a definitive statement that

he was going to be removed and that he could watch the proceedings from a

remote location and return to cross-examine R.C. Despite Claybrook’s persistently

disruptive behavior throughout the entirety of the trial and pre-trial hearings, the

court never discussed the potential consequences of his actions. Therefore, we

accept the State’s concession and conclude that the trial court violated his right to

be present at trial.



                                         -9-
No. 80898-2-I/10


       While the State acknowledges that the trial court erred in removing

Claybrook without the requisite warnings, it argues that this error was harmless

beyond a reasonable doubt. We agree.

       The violation of a defendant's right to be present at trial is subject to

harmless error analysis. Irby, 170 Wn.2d at 885. The State has the burden of

proving the error was harmless, and must do so beyond a reasonable doubt. Id.

at 886. A constitutional error is harmless if we are convinced beyond a reasonable

doubt that the jury verdict would have been the same absent the error. State v.

A.M., 194 Wn.2d 33, 41, 448 P.3d 35 (2019). The error is harmless if the untainted

evidence is “‘so overwhelming that it necessarily leads to a finding of guilt.’” State

v. Frost, 160 Wn.2d 765, 782, 161 P.3d 361 (2007) (quoting State v. Guloy, 104

Wn.2d 412, 426, 705 P.2d 1182 (1985)).

       Claybrook argues that his removal from the courtroom was prejudicial

because he lacked the ability to object to “gruesome, disturbing, and duplicative”

photographs that were admitted in his absence.

       During R.C.’s direct testimony, the State introduced a number of pictures

showing the injuries she suffered. Many of the photos depicting R.C.’s bloody face,

taken on the night of Claybrook’s arrest, were admitted without objection from

Claybrook. Exhibits 83 through 90, which were admitted in Claybrook’s absence,

depicted R.C.’s injuries at different points in time during the week following the

assault. Claybrook contends that the latter set of photos were unnecessarily

gruesome and duplicative of photographs the court had already admitted and that,

had he been present, he would have objected to their admission.



                                        - 10 -
No. 80898-2-I/11


       Claybrook, however, has failed to demonstrate that the trial court would

have sustained such an objection.       Gruesome photos are admissible if their

probative value outweighs their prejudicial effect. State v. Hoffman, 116 Wn.2d

51, 88, 804 P.2d 577 (1991). The State offered the photos to establish one of the

alleged aggravating factors—whether R.C.’s injuries “substantially exceeded the

level of bodily harm necessary to constitute substantial bodily harm, as defined in

Instruction 21.” “Substantial bodily harm” was defined in Instruction 21 as “bodily

injury that involves a temporary but substantial disfigurement, or that causes a

temporary but substantial loss or impairment of the function of any bodily part or

organ, or that causes a fracture of any bodily part.” These post-hospitalization

photographs were highly probative of the severity of R.C.’s injuries and the

duration of her suffering. Additionally, while the photos did depict bruising and

suturing, they were no more graphic than photographs of R.C.’s injuries on the

night of the assault, to which Claybrook raised no objection. Claybrook thus has

not demonstrated that the unfair prejudicial impact of admitting Exhibits 83 to 90

outweighed their probative value.

       It is similarly unlikely the trial court would have excluded the photos as

duplicative. While similar to other photos of R.C., these exhibits showed the jury

R.C.’s injuries in the days following the event, rather than at the time of the event.

They were not identical to other photographic exhibits and served the unique

purpose of showing how R.C.’s injuries healed over time.

       More significantly, even if the trial court had excluded the contested photos,

there is overwhelming untainted evidence demonstrating Claybrook’s guilt. R.C.



                                        - 11 -
No. 80898-2-I/12


immediately identified Claybrook as her attacker when police arrived and again at

trial. She testified in great detail about how he strangled and brutally beat her. Her

testimony was corroborated by her injuries, which included a broken nose, minor

stab wounds, and “obvious strangulation marks around her neck.”                When

responding officers arrived on the scene just minutes after Studley called 911, they

found Claybrook leaving R.C.’s apartment via her balcony. He was covered in

blood and sweating profusely. The police searched R.C.’s apartment and found

no one else there. There is overwhelming untainted evidence that Claybrook

assaulted, imprisoned, and threatened to kill R.C.

       Claybrook also contends that his absence from the courtroom for a portion

of R.C.’s testimony was inherently prejudicial because the jurors may have drawn

improper conclusions about his absence. This contention is entirely speculative.

There is nothing to suggest Claybrook’s temporary absence from the courtroom

contributed to the jury verdict, especially in the light of the overwhelming amount

of untainted evidence that demonstrated his guilt.

       We are convinced beyond reasonable doubt that the verdict would have

been the same had Claybrook not been erroneously removed from the courtroom.

This error was harmless.

B. Double Jeopardy

       Claybrook next argues the double jeopardy clause bars his two assault

convictions because the acts constituted a single course of conduct. The record

does not support this argument.




                                        - 12 -
No. 80898-2-I/13


       The double jeopardy provisions of the federal and state constitutions protect

a defendant from being punished multiple times for the same offense. State v.

Muhammad, 194 Wn.2d 577, 615-16, 451 P.3d 1060 (2019) (opinion of Gordon

McCloud, J.); WASH. CONST. art. I, § 9; U.S. CONST. amend V. This court reviews

double jeopardy claims de novo. State v. Villanueva-Gonzalez, 180 Wn.2d 975,

979-80, 329 P.3d 78 (2014).

       In order to “avoid the risk of a defendant being ‘convicted for every punch

thrown in a fistfight,’” we consider assault a course of conduct crime. Id. (quoting

State v. Tili, 139 Wn.2d 107, 116, 985 P.2d 365 (1999)).              The ultimate

determination of whether multiple assaultive acts constitute one course of conduct

depends on a totality of the circumstances. Id. at 985. To guide its analysis, this

court considers (1) whether the acts took place over a lengthy period of time or

occurred in rapid succession, (2) whether the acts took place in the same location,

(3) whether the defendant had different motivations for the different acts, (4)

whether the acts were interrupted by any intervening events, and (5) whether there

was an opportunity for the defendant to reconsider his actions. Id. No one factor

is dispositive. Id.

       The jury convicted Claybrook of two counts of assault in the second degree.

During closing arguments, the State indicated that the first assault charge was

based on Claybrook’s strangulation of R.C., and the second was based on

Claybrook’s physical attack of R.C. with the metal dolly, after she tried to escape

the apartment for the third time. Weighing the totality of the circumstances in this

case, we conclude that the assaultive acts at issue here do not constitute a single



                                       - 13 -
No. 80898-2-I/14


course of conduct and that Claybrook’s convictions do not violate the prohibition

against double jeopardy.

      While both assaults occurred in the same location—R.C’s apartment—and

Claybrook’s motive for each—to prevent R.C. from seeking help—appears to have

been the same, they occurred over a significant period of time and were interrupted

by several intervening events during which Claybrook had time to reconsider his

actions.

      First, Claybrook’s assaultive acts occurred over a significant period of time.

R.C. testified they arrived at her apartment between 8:30 p.m. and 8:45 p.m. and

that she confronted him about his past within a half hour of arriving home,

sometime between 9:00 p.m. and 9:15 p.m. They then argued for about 15 to 20

minutes before he knocked her to the floor and strangled her. From this evidence,

the first assault occurred sometime between 9:15 p.m. and 9:35 p.m. The second

assault, where Claybrook repeatedly struck R.C. with the metal dolly, occurred

shortly before police arrived just after 10 p.m. Thus, there would have been

somewhere between 25 and 45 minutes between the two charged assaults.

      Second, the record demonstrates multiple periods of relative calm between

the assaults. After Claybrook strangled R.C., but before he beat her with the metal

dolly, Claybrook allowed her to get up and use the toilet. He stood by watching

while she used the bathroom, and then walked away to the sliding door. After she

tried to escape, Claybrook twice physically forced her into the bathroom. The first

time, R.C. had time to look at herself in the mirror and assess her injuries. Not




                                      - 14 -
No. 80898-2-I/15


until R.C.’s third attempt to escape the apartment did Claybrook beat her with the

metal dolly.

         Finally, these intervening events demonstrate that Claybrook had

opportunities to reconsider his actions after he strangled R.C.        For instance,

Claybrook told R.C. that he was not sure if he could trust her enough to let her up

from the floor, and when she was using the bathroom, he stood there calmly

monitoring her before locking the sliding door. When R.C. tried to escape, he

forced her into the bathroom, told her to stay there, and began packing his bags to

leave.     This clearly shows that Claybrook was considering his actions,

contemplating what he should do next, and planning to leave before R.C. could

report the incident or seek help. Thus, he had adequate time to reconsider his

assaultive actions before he pummeled her with the metal dolly.

         Claybrook analogizes his case to Villanueva-Gonzalez and In re Personal

Restraint Petition of White, 1 Wn. App. 2d 788, 407 P.3d 1173 (2017).               In

Villanueva-Gonzalez, the defendant head-butted his girlfriend, breaking her nose,

and then grabbed her by the neck and strangled her. 180 Wn.2d at 978. A jury

convicted Villanueva-Gonzalez of two separate counts of assault. Id. at 979. The

Washington Supreme Court held that the defendant’s actions constituted one

course of conduct because they took place in the same location, over a short time

period with no interruptions, and with no evidence suggesting a different

motivation, intent, or opportunity to reconsider his actions. Id. at 985-86.

         In White, following an argument over child custody, the defendant pointed

a gun at his girlfriend, threatened to kill her, then pushed her to the floor where he



                                        - 15 -
No. 80898-2-I/16


beat and strangled her. 1 Wn. App.2d at 790. A jury convicted White of two counts

of second degree assault for this conduct. White argued these convictions violated

double jeopardy. Id. at 791. This court agreed, noting that the assaultive acts at

issue appeared to be based on the same motive and occurred in the same location

within a short period of time, with no evidence of interruptions, periods of calm, or

time for White to reconsider his actions. Id. at 796. That incident was “one

continuous struggle from the time White pointed a gun at [the victim] to throwing

her on the floor and beating her to the time he began to strangle her.” Id. at 796.

       The State, by contrast, relies on State v. Aquiningoc, noted at 188 Wn. App.

1038 (2015), and State v. Pinkney, noted at 11 Wn. App. 2d 1079 (2020). 2 In

Aquiningoc, the defendant was convicted of second and fourth degree assault

following a violent incident involving his estranged wife. 2015 WL 4090100 at *2.

For some unspecified period of time, Aquiningoc and his wife calmly discussed the

possibility of reconciliation but he became verbally and physically abusive as their

discussion progressed. Id. at *1. After assaulting his wife, he began packing his

clothes from the closet and his wife fled to the master bathroom. When he finished

packing, he found his wife in the master bathroom and slapped her so forcefully

that she banged her head on the toilet. Id. at *2. This court rejected Aquiningoc’s

double jeopardy claim because the two assaults were not a continuous course of

conduct and the facts were distinguishable from those of Villaneuva-Gonzalez. It

concluded that “the assaultive acts in this case occurred over a relatively long

period of time, during which Aquiningoc and his victim moved to several locations


2
 Under GR 14.1(c), we cite these cases here because doing so is necessary for a reasoned
decision.

                                         - 16 -
No. 80898-2-I/17


throughout the apartment.” Id. at *4. And the first assault was “punctuated by

several instances of relative calm,” during which the defendant had opportunities

to reconsider his actions. Id. at *4. The court rejected his double jeopardy claim

on this basis.

       Likewise, in Pinkney, we rejected the argument that two second degree

assault convictions violated double jeopardy. In that case, the defendant got drunk

and began threatening his girlfriend. 2020 WL 1893662 *1. When she went into

the bedroom to call 911, Pinkney came into the room, grabbed her by the neck

and squeezed. Id. at *1. He let go, pushed her onto the bed and left the room. Id.

He returned to the bedroom as she was begging him to leave and strangled her a

second time. Id. at *1-2. This court again distinguished the facts from those of

Villaneuva-Gonzalez, and concluded there was no double jeopardy violation even

though both assaults occurred in the girlfriend’s bedroom and occurred over a

short period of time because when Pinkney stopped the first assault and left the

bedroom, he had the opportunity to reconsider his actions and made the decision

to assault her again. Id. at * 3. The court also found Pinkney’s intent during the

second assault appeared different than the first assault because the second was

more serious and he seemed determined to cause her more physical harm. Id.

       Claybrook’s case is more analogous to Aquiningoc and Pinkney than either

Villanueva-Gonzalez or White.     In contrast to Villanueva-Gonzalez and White,

Claybrook’s assaultive acts occurred over a significant period of time. Rather than

multiple, rapid-fire assaults, Claybrook’s assaults happened over a minimum of 25

minutes. And the assaultive acts were not continuous over this time. Rather, as



                                      - 17 -
No. 80898-2-I/18


in Aquiningoc, Claybrook’s assaults were separated by moments of relative calm,

such as when R.C. was using the toilet or when he was focused on packing his

bags. And like Pinkney, Claybrook left R.C. alone in the bathroom after initially

strangling her, giving him sufficient opportunity to reconsider his actions. These

intervening events demonstrate that Claybrook had opportunities to reconsider his

actions after he strangled her. He nevertheless chose to assault R.C. a second

time with the metal dolly to prevent her from leaving the apartment.

      Considering the totality of the circumstances, we conclude Claybrook’s two

assault convictions did not violate double jeopardy.

      We affirm.




WE CONCUR:




                                      - 18 -